UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2429


BRUCE E. SMITH,

                  Plaintiff - Appellant,

          v.

RAY MABUS, Secretary Dept. of the Navy Agency,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00502-RAJ-TEM)


Submitted:   April 27, 2011                   Decided:   May 10, 2011


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce E. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bruce   E.   Smith   appeals    the    district      court’s   order

dismissing his complaint for nonpayment of filing fees.               We have

reviewed the record and find no reversible error.               Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.               Smith v. Mabus,

No.   2:10-cv-00502-RAJ-TEM    (E.D.     Va.    filed   Oct.    19;   entered

Oct. 20, 2010 & Nov. 24, 2010).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                   2